     Case 2:18-cv-01179 Document 70 Filed 12/09/19 Page 1 of 3 PageID #: 916


                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  At Charleston

MICHAEL RHODES, and
ROBERT RHODES,

       Plaintiffs,

v.                                                            Civil Action No. 2:18-CV-01179
                                                              Judge John T. Copenhaver, Jr.

WEST VIRGINIA DIVISION OF
PROTECTIVE SERVICES, et al.,

       Defendants.

                         NOTICE OF SETTLEMENT AND
                REQUEST FOR SUSPENSION OF SCHEDULING ORDER

       COME NOW the Defendants, the West Virginia Division of Protective Services,

Gregory Scott Fernatt, Robert K. Herald, Scott Duff, John Workman, Travas Bennett, and Jack

Chambers, by counsel, Christopher C. Ross, and Pullin, Fowler, Flanagan, Brown & Poe, PLLC,

notify this honorable Court that the parties have reached a settlement of this civil action and are in

the process of completing the settlement process. As such, the Defendants, by agreement with

Plaintiffs’ Counsel, request a suspension of the current Scheduling Order to permit this process to

come to conclusion, at which time Plaintiffs will submit a Dismissal of their claims.


                                               THE WEST VIRGINIA DIVISION OF
                                               PROTECTIVE SERVICES, GREGORY SCOTT
                                               FERNATT, ROBERT K. HERALD,
                                               SCOTT DUFF, JOHN WORKMAN,
                                               TRAVAS BENNET, AND JACK CHAMBERS

                                               By Counsel


                                               ___/s/ Christopher C. Ross_________________
                                               Christopher C. Ross, Esq., WVSB #10415



                                                                                                    1
   Case 2:18-cv-01179 Document 70 Filed 12/09/19 Page 2 of 3 PageID #: 917


PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, West Virginia 25301
Telephone: (304) 344-0100
Facsimile: (304) 342-1545




                                                                             2
     Case 2:18-cv-01179 Document 70 Filed 12/09/19 Page 3 of 3 PageID #: 918



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  At Charleston

MICHAEL RHODES and
ROBERT RHODES,

       Plaintiffs,

v.                                                         Civil Action No. 2:18-cv-01179
                                                           Honorable John Copenhaver, Jr.

WEST VIRGINIA DIVISION OF
PROTECTIVE SERVICES, et al.,

       Defendants.

                                 CERTIFICATE OF SERVICE

       The undersigned counsel for defendants, West Virginia Division of Protective Services
and its officers Gregory Scott Fernatt, Robert K. Herald, Scott Duff, John Workman, Travas
Bennett, and Jack Chambers do hereby certify on this 9th day of December, 2019, that a true copy
of the foregoing “Notice of Settlement and Request for Suspension of Scheduling Order” was
served upon counsel of record via the Court’s CM/ECF filing system and electronic mail per FRCP
5(b)(2)(E) as follows:

Counsel for Plaintiffs                           Counterclaimant Counsel for Defendant
Mark McMillian, Esq. (WVSB #9912)                Gregory Scott Fernatt
Boulevard Tower, Ste. 900                        Michael Del Guidice, Esq. (WVSB # 982)
1018 Kanawha Blvd., East                         Ciccarello, Del Guidice, & LaFon
Charleston, WV 25301                             1219 Virginia St. East, Ste. 100
Telephone: (304) 720-9099                        Charleston, WV 25301
                                                 Telephone: (304) 343-4440


                                                   _/s/ Christopher C. Ross________________
                                                   Christopher C. Ross, Esq., WVSB #10415

PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, West Virginia 25301
Telephone: (304) 344-0100
Facsimile: (304) 342-1545
